Title: Anonymous Summary of Crown Evidence: 24–25 October 1770
From: UNKNOWN
To: 


       The King vs Preston On an Indictment for Murder.
       Witnesses for the King
       Wednesday 24th. Octo. 1770.
       
        Edward Gerrish.
       
       I heard a noise about 8 Clock and went down to Royal Exchange lane. Saw some Persons with Sticks coming up Quaker lane. I said Capt. Goldsmith owed my fellow Prentice. He said he was a Gentleman and would pay every body. I said there was none in the Army Regiment. He asked for me. I went to him, was not ashamed of my face. He struck me. A Sergeant chased me into Davis’s shop and struck into the Shop. The Sentinel left his Post and Struck me. I cried. My fellow Prentice and a young man came up to the Sentinel and called him Bloody back. He called to the Main Guard. A party came without Guns but with naked Swords and about 1/4 of an hour after Capt. Preston came with his Guard. About 20 or 30 People came up Royal Exchange lane. The first Party chased every body they saw. There was not a dozen people when the Sentinel called the Guard.
       Colo. Marshall. About 5 minutes after 9 I left Colo. Jackson, came up Royal exchange lane. All was still. I went home heard the cry of Murder. A great noise. Saw none but the Sentinel. At my door saw a body rushing with naked Swords from the Guard crying Damn them where are they, let them come, by Jesus. A like body soon after came up Quaker lane crying fire. I went in heard the Bells Ring and the cry of fire became general. The People kept gathering. I saw no uneasiness with the Centinel. A Party then came down from the Guard I thought to relieve him. I heard one Gun. Thought it was to alarm the Barracks. A little space after another, and then several. I stood within 30 feet of the Centinel and must have seen any disturbance. The first party came partly down Pudding lane and partly round the Town house. The second party crossed the Street and went towards Royal exchange. At the firing none within 12 or 15 feet except on the Wings. It strikes me fully the Soldiers cried fire before the Bells rang. I am not certain. Between the firing the first and second Gun there was time enough for an Officer to step forward and to give the word Recover if he was so minded.
       Thomas Hubbard. About 9 o’Clock I passed by the Centinel. All was quiet, no body round him.
       Ebenezer Hinkley. Just after 9, may be 1/4, heard the cry of fire. When I turned Bowes’s Corner, saw the Party going to the Centinel. Heard some body out of the Guard Window cry fire at ’em, Damn ’em, fire at ’em. The party drew up and presented their Bayonets and one started forward, kept pushing his Bayonet at the People to stab ’em. They drew back but came up again on his retiring. I saw a stick, a few pieces of Snow or Snow balls thrown. The stick hit the Soldier and he thereupon fired. Capt. Preston was one of this Party. Ordered them to charge their Bayonets breast high and so remained a few minutes before the stick struck him and then fired immediately. The People before firing said damn ’em they durst not fire, dont be afraid. The People were then before ’em. I dont know that Preston came with them. The 2d Gun about 1/2 minute after the 1st. The 3d about as long after the 2d. The rest immediately one after another. The Snow was thrown at the other Men and not at Montgomery. The Captain stood between the People and the Soldiers, I did not see him behind them at all.
       Peter Cunningham. Upon the cry of fire and Bells ringing went into King Street, heard the Capt. say Turn out the Guard. Saw the Centinel standing on the steps of the Custom house, pushing his Bayonet at the People who were about 30 or 40. Captain came and ordered the Men to prime and load. He came before ’em about 4 or 5 minutes after and put up their Guns with his Arm. They then fired and were priming and loading again. I am pretty positive the Capt. bid ’em Prime and load. I stood about 4 feet off him. Heard no Order given to fire. The Person who gave Orders to Prime and load stood with his back to me, I did not see his face only when he put up their Guns. I stood about 10 or 11 feet from the Soldiers the Captain about the midway between.
       Cruikshanks. As the Clock struck 9 I saw two Boys abusing the Centinel. They said you Centinel, damned rascally Scoundrel Lobster Son of a Bitch and desired him to turn out. He told them it was his ground and he would maintain it and would run any through who molested or attempted to drive him off. There was about a dozen standing at a little distance. They took no part. He called out Guard several times and 7 or 8 Soldiers with Swords Bayonets and one with a large Tongs in his hand came. I saw the two Boys going to the Men who stood near the Centinel. They returned with a new Edition of fresh Oaths, threw Snow Balls at him and he then called Guard several times as before.
       Wyat. I heard the Bell, coming up Cornhill, saw the People running several ways. The largest part went down to the North of the Town house. I went the South side, saw an Officer leading out 8 or 10 Men. Somebody met the officer and said, Capt. Preston for Gods sake mind what you are about and take care of your Men. He went down to the Centinel, drew up his Men, bid them face about, Prime and load. I saw about 100 People in the Street huzzaing, crying fire, damn you fire. In about 10 Minutes I heard the Officer say fire. The Soldiers took no notice. His back was to me. I heard the same voice say fire. The Soldiers did not fire. The Officer then stamped and said Damn your bloods fire be the consequence what it will. Immediately the first Gun was fired. I have no doubt the Officer was the same person the Man spoke to when coming down with the Guard. His back was to me when the last Order was given. I was then about 5 or 6 yards off and within 2 yards at the first. He stood in the rear when the Guns were fired. Just before I heard a Stick, which I took to be upon a Gun. I did not see it. The officer had to the best of my knowledge a cloth coloured Surtout on. After the firing the Captain stepd forward before the Men and struck up their Guns. One was loading again and he damn’d ’em for firing and severely repremanded ’em. I did not mean the Capt. had the Surtout but the Man who spoke to him when coming with the Guard.
       
       John Cole. I saw the officer after the firing and spoke to the Soldiers and told ’em it was a Cowardly action to kill men at the end of their Bayonets. They were pushing at the People who seemd to be trying to come into the Street. The Captain came up and stamped and said Damn their bloods fire again and let ’em take the consequence. I was within four feet of him. He had no Surtout but a red Coat with a Rose on his shoulder. The people were quarrelling at the head of Royal Exchange lane. The Soldiers pushing and striking with their Guns. I saw the People’s Arms moving but no Sticks.
       Thursday 25 October 1770
       Theodore Bliss. At home I heard the Bells for fire. Went out. Came to the Town House. The People told me there was going to be a Rumpus with the Soldiers. Went to the Custom house. Saw Capt. Preston there with the Soldiers. Asked him if they were loaded. He said yes. If with Ball. He said nothing. I saw the People throw Snow Balls at the Soldiers and saw a Stick about 3 feet long strike a Soldier upon the right. He sallied and then fired. A little time a second. Then the other fast after one another. One or two Snow balls hit the Soldier, the stick struck, before firing. I know not whether he sallied on account of the Stick or step’d back to make ready. I did not hear any Order given by the Capt. to fire. I stood so near him I think I must have heard him if he had given an order to fire before the first firing. I never knew Capt. Preston before. I can’t say whether he had a Surtout on, he was dressed in red. I now know him to be the Man I took to be the Officer. The Man that fired first stood next to the Exchange lane. I saw none of the People press upon the Soldiers before the first Gun fired. I did after. I aimed a blow at him myself but did not strike him. I am sure the Captain stood before the Men when the first Gun was fired. I had no apprehension the Capt. did give order to fire when the first Gun was fired. I thought, after the first Gun, the Capt. did order the Men to fire but do not certainly know. I heard the word fire several times but know not whether it came from the Captain, the Soldiers or People. Two of the People struck at the Soldiers after the first Gun. I don’t know that they hit ’em. There were about 100 People in the Street. The muzzle of the Guns were behind him. After the first Gun the Captain went quite to the left and I to the right.
       Henry Knox. I came up Cornhill. Was told the Soldiers had been fighting with the Inhabitants. Came to the Centinel. Saw him loading his piece. The Boys were damning him and dared him to fire. He snap’d his Gun, as I then thought, but am now inclined to think he did not, seeing no fire in his Pan. There were about 20 or 30 People. One boy swore he would knock him down for snapping his Gun. I saw the Captain coming down with his party. I took Preston by the Coat, told him for Gods sake take care of your Men for if they fire your life must be answerable. In some agitation he replied I am sensible of it. A Corporal was leading them. The Captain stopd with me and the Party proceeded to the Centinel the People crying stand by. The Soldiers with their Bayonets charged pushing through the People in order to make way—make way damn your Bloods. The Captain then left me and went to the Party. I heard the Centinel say damn their bloods if they touch me I will fire. In about 3 minutes after this the party came up. I did not see any thing thrown at the Centinel. I stood at the foot of the Town house when the Guns were fired. I heard the People cry damn your bloods fire on. To the best of my recollection the Corporal had a Surtout on. I had none.
       Benjamin Burdick. When I came into King Street about 9 o’Clock I saw the Soldiers round the Centinel. I asked one if he was loaded and he said yes. I asked him if he would fire, he said yes by the Eternal God and pushd his Bayonet at me. After the firing the Captain came before the Soldiers and put up their Guns with his arm and said stop firing, dont fire no more or dont fire again. I heard the word fire and took it and am certain that it came from behind the Soldiers. I saw a man passing busily behind who I took to be an Officer. The firing was a little time after. I saw some persons fall. Before the firing I saw a stick thrown at the Soldiers. The word fire I took to be a word of Command. I had in my hand a highland broad Sword which I brought from home. Upon my coming out I was told it was a wrangle between the Soldiers and people, upon that I went back and got my Sword. I never used to go out with a weapon. I had not my Sword drawn till after the Soldier pushed his Bayonet at me. I should have cut his head off if he had stepd out of his Rank to attack me again. At the first firing the People were chiefly in Royal Exchange lane, there being about 50 in the Street. After the firing I went up to the Soldiers and told them I wanted to see some faces that I might swear to them another day. The Centinel in a melancholy tone said perhaps Sir you may.
       
       Fullerton. I came into King Street and saw about 8 Soldiers coming down with an officer. Before this the Centinel was on the Custom house steps and loaded his Gun. I heard some body say fire and there-upon two Guns went off near together, the Soldiers being drawn up round the Sentry Box. The officer was sometimes behind and sometimes between the Soldiers. The Soldiers when they first came struck the People with their Guns in order to clear the way. I heard no Order to load.
       Daniel Calef. I was present at the firing. I heard one of the Guns rattle. I turned about and lookd and heard the officer who stood on the right in a line with the Soldiers give the word fire twice. I lookd the Officer in the face when he gave the word and saw his mouth. He had on a red Coat, yellow Jacket and Silver laced hat, no trimming on his Coat. The Prisoner is the Officer I mean. I saw his face plain, the moon shone in it. I am sure of the man though I have not seen him since before yesterday when he came into Court with others. I knew him instantly. I ran upon the word fire being given about 30 feet off. The officer had no Surtout on.
       Robert Goddard. About 9 oClock heard the Bell ring. Ran into King Street. I saw 8 or 9 men coming down pushing their Bayonets damning. The Soldiers came up to the Centinel and the Officer told them to place themselves and they formd a half moon. The Captain told the Boys to go home least there should be murder done. They were throwing Snow balls. Did not go off but threw more Snow balls. The Capt. was behind the Soldiers. The Captain told them to fire. One Gun went off. A Sailor or Townsman struck the Captain. He thereupon said damn your bloods fire think I’ll be treated in this manner. This Man that struck the Captain came from among the People who were seven feet off and were round on one wing. I saw no person speak to him. I was so near I should have seen it. After the Capt. said Damn your bloods fire they all fired one after another about 7 or 8 in all, and then the officer bid Prime and load again. He stood behind all the time. Mr. Lee went up to the officer and called the officer by name Capt. Preston. I saw him coming down from the Guard behind the Party. I went to Gaol the next day being sworn for the Grand Jury to see the Captain. Then said pointing to him that’s the person who gave the word to fire. He said if you swear that you will ruin me everlastingly. I was so near the officer when he gave the word fire that I could touch him. His face was towards me. He stood in the middle behind the Men. I looked him in the face. He then stood within the circle. When he told ’em to fire he turnd about to me. I lookd him in the face.
       Obadiah Whiston. A little after 9 I heard the bells Ring—I thought for fire. Met an Engine and help’d drag it along but soon heard the Soldiers were fighting with the Inhabitants. I went down King Street. Heard the Captain call the Guard and say damn your blood why dont you turn out. They came out a Corporal leading them to the Centinel. The officer followed after them. I thought it unusual for an officer to go with the party and followed them and heard the firing but heard no orders nor saw any thing that passed, but afterwards saw several persons dead.
       Diman Morton. Between 9 and 10 I heard in my house the cry of fire but soon understood there was no fire but the Soldiers were fighting with the Inhabitants. I went to King Street. Saw the Centinel over the Gutter, his Bayonet breast high. He retired to the steps—loaded. The Boys dared him to fire. Soon after a Party came down, drew up. The Captain ordered them to load. I went across the Street. Heard one Gun and soon after the other Guns. The Captain when he ordered them to load stood in the front before the Soldiers so that the Guns reached beyond him. The Captain had a Surtout on. I knew him well. The Surtout was not red. I think cloth colour. I stood on the opposite corner of Exchange lane when I heard the Captain order the Men to load. I came by my knowledge of the Captain partly by seeing him lead the Fortification Guard.
       Nathaniel Fosdick. Hearing the Bells ring, for fire I supposed I went out and came down by the Main Guard. Saw some Soldiers fixing their Bayonets on. Passed on. Went down to the Centinel. Perceived something pass me behind. Turned round and saw the Soldiers coming down. They bid me stand out of the way and damnd my blood. I told them I should not for any man. The party drew up round the Centinel, faced about and charged their Bayonets. I saw an Officer and said if there was any disturbance between the Soldiers and the People there was the Officer present who could settle it soon. I heard no Orders given to load, but in about two minutes after the Captain step’d across the Gutter. Spoke to two Men—I don’t know who—then went back behind his men. Between the 4th. and 5th. men on the right. I then heard the word fire and the first Gun went off. In about 2 minutes the second and then several others. The Captain had a Sword in his hand. Was dressd in his Regimentals. Had no Surtout on. I saw nothing thrown nor any blows given at all. The first man on the right who fired after attempting to push the People slipped down and drop’d his Gun out of his hand. The Person who stepd in between the 4th and 5th Men I look upon it gave the orders to fire. His back was to me. I shall always think it was him. The Officer had a Wig on. I was in such a situation that I am as well satisfied there were no blows given as that the word fire was spoken.
       
       Austin. I saw one Maccaulley a Grenadier Prime and load. Turnd about. Heard the firing. Saw Maccaulley loading again. Before I turnd 3 Guns were fired and the Molatto was killed. I heard no Orders to Prime and load nor the word given, fire. Mccaulley before any firing struck at me with his Bayonet.
       Langsford. I was talking with the Centinel before the Guard came. Advised him not to fire. Told him they were only boys. He levelled his piece at ’em—took it up again—attempted to go into the Custom house—could not. Called to the Guard who came down. Somebody said place yourselves. Sometime after I heard the word fire given and one Gun was fired on the left and soon after a second on the left. A third on the right if I remember right. I dont know who gave the word fire. There was about 1/2 minute between the first and second Gun.
       Archbald. I know Matthew Killroy was of the party. I see him go down with ’em. He has since told me he fired only Powder. The party was led down by a Non Commission Officer, who I took to be a Corporal with his arms advanced as usual.
       
       Isaac Pierce. The Lieut. Governor asked Capt. Preston didn’t you know you had no power to fire upon the Inhabitants or any number of People collected together unless you had a Civil Officer to give order. The Captain replied I was obliged to, to save my Centry. You must know it Sir said the Lieut. Governor.
       Joseph Belknap. The Lieut. Governor said to Preston Don’t you know you can do nothing without a Magistrate. He answered I did it to save my Men.
       Jonathan Mason. The Lieut. Governor said you are sensible Sir you had no right to fire without a Civil Magistrate or to that effect. Capt. Preston’s answer implied that his Men were insulted and abused. I cannot recollect the words.
      